Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Nowak on 2/23/2022.

The application has been amended as follows: 
	Replace claim 21 with:
21.  A support plate for installing facing materials on a substrate comprising:
	a sheet material having a top surface and a bottom surface; 
	a plurality of spaced apart adjacent raised portions;
	a plurality of spaced apart adjacent recesses residing across the sheet material with each recess open at the top and having a bottom and sidewalls comprising the sheet material, together the sheet material, the adjacent raised portions and the recesses define a plate having a thickness extending from a top surface to a bottom surface thereof; and a plurality of slots extending through a thickness of the sheet material, traversing through one or more of the adjacent raised portions, extending at 

	Claim 23 line 2, delete [ partially ]

	Cancel claim 24-26.
	Claims 27-28 line 1, replace [ 24 ] with --- 21 ---

	Replace claim 29 with the following:
29.  A method of installing facing materials comprising: 
	identifying a substrate;
	providing a support plate comprising, a sheet material having a top surface and a bottom surface, a plurality of spaced apart adjacent raised portions, a plurality of recesses residing across the sheet material, together the sheet material, the adjacent raised portions, and the recesses define a plate having a thickness extending from a top surface to a bottom surface thereof, a plurality of slots extending through the thickness of the sheet material, the plurality of slots traversing through one ore more of the adjacent raised portions, extending at least partially into the sidewalls of the recesses, and residing between and connecting two or more of the adjacent recesses to each other;
	attaching the support plate to the substrate;

	providing a facing material over the cementitious material.

Allowable Subject Matter
Claims 21-23, 27-30 are allowed.
Prior art does not show a support plate for installing facing materials on a substrate comprising: a sheet material having a plurality of spaced apart adjacent raised portions, a plurality of spaced apart adjacent recesses residing across the sheet material with each recess open at the top and having a bottom and sidewalls comprising the sheet material, together the sheet material, the adjacent raised portions and the recesses define a plate having a thickness extending from a top surface to a bottom surface thereof; and a plurality of slots extending through a thickness of the sheet material, traversing through one or more of the adjacent raised portions, extending at least partially into the sidewalls of the recess, and residing between and connecting two or more of the adjacent recesses to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows plate with recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/24/2022